Citation Nr: 0716482	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating for pes 
planus and plantar fasciitis of both feet, currently rated as 
30 percent disabling.

2.  Entitlement to a higher initial disability rating for 
onychomycosis of both feet with great toenail removal, 
currently rated as noncompensable.

3.  Entitlement to a higher initial disability rating for 
cervical strain with disc desiccation and bulging at C5-6 
(also claimed as upper back pain and myofascial pain and 
muscle spasm), rated as 10 percent disabling from May 1, 2002 
to September 25, 2003 and rated as 20 percent disabling from 
September 26, 2003 to present.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for frostbite.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1981 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and February 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing in March 2007.  By way of correspondence dated in 
March 2007, the veteran waived RO review of the additional 
evidence he submitted at the Board hearing.  The Board notes 
that by way of correspondence dated in March 2007, the 
veteran withdrew his appeal of the issue of entitlement to an 
increased disability rating for benign prostatic hyperplasia 
with erectile dysfunction (also claimed as sexual dysfunction 
and impotence).  The Board also notes that by way of a rating 
decision dated in August 2006, the RO granted entitlement to 
service connection for chronic right wrist sprain residuals, 
with arthritis.  As such, these two issues are no longer 
considered to be in appellate status.  Finally, the Board 
notes that at the March 2007 Board hearing, the veteran 
submitted evidence regarding sleep apnea.  To the extent that 
the veteran is raising a claim of entitlement to service 
connection for sleep apnea, this matter is hereby referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's service-connected pes planus and plantar 
fasciitis of both feet is not productive of marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement or severe spasm of the tendo 
Achilles on manipulation.

2.  The veteran's service-connected onychomycosis of both 
feet with great toenail removal is productive of a fungal 
infection of the toenails with the removal of several 
toenails.  There is pain on motion of the toes, but the skin 
texture is normal and there was no evidence of edema, 
ulceration, loss of tissue, limitation of motion of the toes, 
or any immunosuppressive drug therapy.  

3.  For the period from May 1, 2002 to September 25, 2003, 
the veteran's service-connected cervical strain with disc 
desiccation and bulging at C5-6 (also claimed as upper back 
pain and myofascial pain and muscle spasm) was productive of 
30 degrees of flexion with pain, 30 degrees of extension with 
pain, bilateral lateral flexion to 20 degrees with pain, and 
bilateral rotation to 40 degrees with pain with no signs of 
radiculopathy or ankylosis.

4.  For the period from September 26, 2003 to present, the 
veteran's service-connected cervical strain with disc 
desiccation and bulging at C5-6 (also claimed as upper back 
pain and myofascial pain and muscle spasm) is productive of 
flexion to 35 degrees (taking pain into account) and 
extension to 40 degrees and a combined range of motion of the 
cervical spine of 180 degrees with no evidence of ankylosis 
or intervertebral disc syndrome.  

5.  A chronic left wrist disability, to include arthritis, 
was not manifested during active service or for many years 
thereafter, nor is there competent evidence of a nexus 
between a current left wrist disability and any incident of 
or finding recorded during service.

6.  The preponderance of the evidence weighs against a 
finding that any current frostbite of the lower extremities 
is etiologically related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for pes planus and plantar fasciitis of 
both feet have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5276 
(2006).

2.  The criteria for entitlement to a compensable disability 
rating for onychomycosis of both feet with great toenail 
removal,  have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.71(a), 4.118, Diagnostic Code 
7806 (2006).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the time period from May 1, 2002 to 
September 25, 2003 for service-connected cervical strain with 
disc desiccation and bulging at C5-6 (also claimed as upper 
back pain and myofascial pain and muscle spasm) were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 
5290, 5293 (2003).

4.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the time period from September 26, 
2003 to present for service-connected cervical strain with 
disc desiccation and bulging at C5-6 (also claimed as upper 
back pain and myofascial pain and muscle spasm) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic 
Codes 5290, 5293 (2003); 5237, 5243 (2006).

5.  A left wrist disability was not incurred or aggravated 
during active service, nor may arthritis of the left wrist be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  Frostbite of the lower extremities was not incurred or 
aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 CFR § 3.159(b)(1) (2006).  As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in January 2002, June 2003, July 2003, August 
2005, March 2006 and August 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

The Board additionally notes that the veteran did not receive 
timely notice as to the information and evidence necessary to 
establish increased ratings and earlier effective dates.  As 
such, the VCAA notice was deficient as to timing.  The Board 
notes that the veteran, however, has not been prejudiced from 
this error because, in light of the denial of the claims in 
this appeal, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that the veteran has been 
afforded multiple VA examinations in relation to his claims.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.



Facts

The relevant medical evidence of record includes a February 
2002 VA fee-basis examination report which shows that the 
veteran complained of plantar fasciitis and pes planus, which 
he treated with inserts with good results and no side 
effects.  The veteran reported severe pain with these 
conditions.  On physical examination, the veteran's lower 
extremities were within normal limits.  X-ray images of the 
right foot were normal, but weightbearing images showed mild 
pes planus and valgus angulation of the foot.  X-ray images 
of the left foot were normal but weightbearing images showed 
mild pes planus deformity.  The examiner noted that the 
veteran had subjective complaints of pain, heat and stiffness 
for his plantar fasciitis and pes planus, but on examination, 
there were no objective findings to support a diagnosis of 
plantar fasciitis; however, the x-ray images were consistent 
with bilateral pes planus.

A February 2002 letter from T.B., M.D., shows that clinical 
evaluation revealed degenerative joint disease which limited 
the veteran's range of motion of both feet with stiffness, 
crepitus and pain.  The physician stated that the veteran's 
service medical records indicated cold weather exposure...and 
trauma to the lower extremity which compounded the 
progression of his pain and limitation.  Dr. T.B. noted that 
conservative treatment had not improved any of his symptoms.  
The physician stated that the veteran had multiple digital 
nails removed in response to his progressive onychomycosis 
and that postoperatively, pedal circulation was diminished, 
which drew attention to previous cold weather injury and back 
injury during the Gulf War.  Dr. T.B. recommended that 
circulatory medication be added to the veteran's treatment.  
She also noted that recent x-rays confirmed degenerative 
arthritis and joint space narrowing of the foot and ankle 
with prominent pes planus deformity bilaterally.  She stated 
that biomechanical and gait analysis revealed limb length 
discrepancy affecting the left side.  Dr. T.B. stated that 
the veteran was unable to carry out day to day activities due 
to his progressive loss of function and strength secondary to 
his progressive degenerative arthritis and peripheral 
neuropathy.  

A June 2003 VA fee-basis examination report shows that the 
veteran complained of symptoms related to multiple service-
connected disabilities.  He complained of pain and soreness 
in his left wrist with difficulty with rotation.  He reported 
pain, weakness, stiffness, swelling and fatigue with respect 
to his plantar fasciitis.  He reported that he could not 
stand for more than five minutes or walk 20 to 30 yards 
without pain.  He stated that he developed back and gait 
problems as a result of his plantar fasciitis and that he had 
lost three months from work on account of this disability.  
As for the his pes planus, the veteran reported pain, 
swelling, stiffness and fatigue.  He said that it limited his 
walking and standing and that he had lost three months from 
work on account of this disability.  With respect to his 
cervical disability, the veteran reported pain, spasms and 
loss of control of arms and legs.  He reported being treated 
with bedrest as often as three times per month.  He reported 
extensive limitation to daily activities and an unspecified 
amount of time lost from work.  With respect to the veteran's 
service-connected onychomycosis, the veteran reported oozing, 
itching, crusting, shedding and aching, but denied treatment 
in the last 12 months.  He also reported symptoms associated 
with frostbite.  The veteran reported wearing corrective 
footwear.

On examination, the veteran's posture and gait were normal.  
His left wrist had full range of motion with no evidence of 
ankylosis.  The cervical spine was tender on examination.  
There were no signs of radiculopathy.  Range of motion was to 
30 degrees of flexion with pain, 30 degrees of extension with 
pain, bilateral lateral flexion to 20 degrees with pain, and 
bilateral rotation to 40 degrees with pain.  There was no 
ankylosis present.  DeLuca was positive for pain, fatigue and 
lack of endurance.  Examination of the feet and toes showed 
painful motion and tenderness of the toes bilaterally.  The 
examiner noted severe flatfeet but no signs of deformity.  
There was moderate tenderness of the plantar surface of both 
feet, but the Achilles tendon revealed good alignment.  The 
toes were painful on examination.  He reported that his 
symptoms were relieved by his corrective footwear.  The color 
of the feet was normal, as was the skin texture, and there 
was no edema present.  There was evidence of fungus present 
in the left foot without evidence of ulceration.  There was a 
missing nail on the right great and right fourth toe.  There 
was no loss of tissue, no loss of digits.  

A September 2005 VA fee-basis examination report shows that 
the veteran complained of symptoms related to multiple 
service-connected disabilities.  He reported pain and 
difficulty in bending the left wrist.  As for his pes planus 
and plantar fasciitis, the veteran reported pain, stiffness, 
swelling and fatigue.  He reported wearing orthotics, which 
he stated helped relieve his symptoms.  With respect to his 
cervical spine disability, the veteran reported pain in the 
neck and upper back that traveled to both arms with tingling, 
weakness and pain.  With regard to his onychomycosis of 
bilateral feet, the veteran reported itching, crusting, and 
shedding.  On examination of the right foot, the first and 
third toenails were removed and the fifth toe was discolored.  
On the left foot, the first and fifth toes were discolored 
and the texture was rough.  There was no limitation of motion 
of the toes.  There was increased induration, but no 
inflexibility or tissue loss.  There was no evidence of 
abnormal weightbearing.  The left wrist was tender on 
examination, with no evidence of ankylosis.  Dorsiflexion was 
to 70 degrees with pain at the end of the range of motion, 
palmar flexion was to 80 degrees, radial deviation was to 20 
degrees, and ulnar deviation was to 45 degrees on both sides.  
The examiner reported that there was additional limitation 
due to pain on repetitive use, but that he could not 
determine the additional limitation without resorting to mere 
speculation.  The examiner noted tenderness in the soles of 
both feet.  He stated that the feet were moderately flat but 
there was no other deformity.  Palpation of the metatarsal 
heads of the toes produced no tenderness.  The cervical spine 
had no evidence of tenderness, muscle spasm or ankylosis.  
Flexion was to 45 degrees with pain starting at 35.  
Extension was to 40 degrees, bilateral lateral flexion was to 
35 degrees, and bilateral rotation was to 70 degrees.  The 
examiner noted that there was additional  limitation on 
account of pain, but he could not determine the additional 
limitation without resorting to mere speculation.  There was 
no evidence of intervertebral disc syndrome.  X-ray images of 
the left wrist, cervical spine, and feet were normal.  

VA treatment records include a November 2002 treatment note 
which shows that the veteran's neck was supple on examination 
and he had no spinal tenderness.  There was no joint swelling 
or pain in the extremities.  VA treatment notes from 2005 
show complaints of a stiff upper back and heel pain.  In 
April 2005, VA treatment notes show that the veteran reported 
that his heel pain had decreased since receiving orthotics 
and cortisone injections.  On examination, the veteran had 
moderate pain on palpation to the plantar medial aspect of 
the heel with mild local edema.  The diagnosis was bilateral 
plantar fasciitis, slowly resolving.  An August 2005 VA 
treatment note shows that the veteran complained of heel 
pain.  On examination, there was moderate pain on palpation 
to the plantar medial aspect of the heel with no edema.  A 
cane was ordered as well as new orthotics.  The possibility 
of surgery was discussed.  VA treatment notes from 2006 show 
continued complaints of heel pain.  

Analysis

Increased Ratings Claims

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  When a 
veteran appeals the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disabilities is to be considered 
during the entire period from the initial assignment of the 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Bilateral Pes Planus and Plantar Fasciitis

The veteran's service-connected bilateral pes planus and 
plantar fasciitis disability has been rated as 30 percent 
disabling under Diagnostic Code 5276.  

Diagnostic Code 5276 provides a 10 percent rating for 
flatfoot, regardless of whether the condition is unilateral 
or bilateral, when the evidence indicates it is moderate with 
the weight-bearing line over or medial to the great toe, 
inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

Overall, the medical evidence of record shows that the 
veteran uses orthotics with some relief.  X-ray images show 
anywhere from mild to severe pes planus.  There is pain on 
palpation, but there is no sign of abnormality of the 
Achilles' tendon.  Thus, the Board finds that the medical 
evidence of record does not support a disability rating in 
excess of 30 percent.  The Board acknowledges that the 
veteran's bilateral pes planus was characterized as severe by 
the June 2003 VA fee-basis examiner.  Nevertheless, as noted 
above, for a 50 percent disability rating for bilateral pes 
planus there must be a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Although the veteran does 
complain that his orthopedic shoes and inserts do not help 
him very much and that he is in near-constant pain, there is 
no absolutely no medical evidence of record showing marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation.  As such, a rating in excess 
of 30 percent is not warranted for the veteran's service-
connected bilateral pes planus disability.

Onychomycosis of Both Feet with Great Toenail Removal

The veteran's disability has been rated by the RO as 
analogous to dermatitis or eczema and has been rated under 
the provisions of Diagnostic Code 7806.  See 38 C.F.R. § 4.20 
(When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.).  

Diagnostic criteria for skin disorders were revised during 
the course of the appeal, effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Board points out 
that VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 38 C.F.R. 
§ 3.114.  

Under the previous rating criteria, a 10 percent disability 
rating was warranted when there was exfoliation, exudation or 
itching, if involving an exposed surface area or extensive 
area.  Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Under the current rating criteria, a 10 
percent disability rating is warranted when there is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

The evidence of record shows that the veteran has a fungal 
infection of the toenails and has had several toenails 
removed as a result of this infection.  The veteran 
complained of itching, oozing and pain.  On examination in 
June 2003, his toes were painful on motion, but the skin 
texture was normal and there was no evidence of edema, 
ulceration, or loss of tissue.  The September 2005 
examination report showed missing toenails, discolored and 
rough toes.  There was increased induration, but no 
inflexibility, tissue loss, or limitation of motion of the 
toes.   Turning to the previous rating criteria, the Board 
notes that there is no evidence of exfoliation involving an 
exposed surface area or extensive area in order to warrant a 
10 percent disability rating.  As for the current rating 
criteria, there is no evidence of at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  The 
evidence of record clearly shows that only the toes are 
affected and the veteran has not reported, nor do his medical 
records show, any immunosuppressive drug therapy.  As such, a 
compensable disability rating of 10 percent or higher is not 
warranted under the former or current rating criteria.  

Cervical Strain with Disc Desiccation and Bulging at C5-6

The veteran's cervical spine disability is currently rated by 
the RO under the provisions of Diagnostic Code 5237.  The 
Board notes that during the pendency of the veteran's appeal, 
VA promulgated regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Later, VA promulgated regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003), codified, in pertinent part, at 38 C.F.R. 4.71a, 
Diagnostic Codes 5237, 5242, 5243, effective September 26, 
2003.  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5290, limitation of motion of the cervical spine 
is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent evaluation is warranted.  When 
disability from intervertebral disc syndrome is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphyosis;

30 percent - forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

For the period from May 1, 2002 to September 25, 2003, the 
medical evidence of record includes a June 2003 VA fee-basis 
examination report which shows that the veteran reported 
pain, spasms and loss of control of arms and legs.  He 
reported being treated with bedrest as often as three times 
per month.  He reported extensive limitation to daily 
activities and an unspecified amount of time lost from work.  
On examination, the veteran's posture and gait were normal.  
The cervical spine was tender on examination.  There were no 
signs of radiculopathy.  Range of motion was to 30 degrees of 
flexion with pain, 30 degrees of extension with pain, 
bilateral lateral flexion to 20 degrees with pain, and 
bilateral rotation to 40 degrees with pain.  There was no 
ankylosis present.  DeLuca was positive for pain, fatigue and 
lack of endurance.  A November 2002 VA treatment note shows 
that the veteran's neck was supple on examination and he had 
no spinal tenderness.  

As noted above, the regulations pertaining to spinal 
disabilities changed as of September 26, 2003.  Therefore, 
for the time period from May 1, 2002 to September 25, 2003, 
only the previous rating criteria are in effect for 
application.  The Board finds that the evidence of record for 
this time period shows a tender cervical spine with range of 
motion limited to 30 degrees of flexion and 30 degrees of 
extension with pain but with no signs of radiculopathy or 
ankylosis.  As there are no signs of radiculopathy during 
this time period and no diagnosis of intervertebral disc 
disease, the Board finds that assigning a disability rating 
under Diagnostic Code 5293 for intervertebral disc syndrome 
would not be appropriate.  The Board also finds that as there 
is evidence of no more than mild limitation of motion of the 
cervical spine, a disability rating of 20 percent under 
Diagnostic Code 5290, for moderate limitation of motion, is 
not warranted.  As such, the Board finds that the 10 percent 
disability rating for the veteran's cervical spine disability 
for the period from May 1, 2002 to September 25, 2003 is 
appropriate and a higher disability rating is not warranted.

For the period from September 25, 2003 to present, the 
medical evidence of record includes a September 2005 VA fee-
basis examination report which shows that the veteran 
complained of pain in the neck and upper back that traveled 
to both arms with tingling, weakness and pain.  On 
examination, the cervical spine had no evidence of 
tenderness, muscle spasm or ankylosis.  Flexion was to 45 
degrees with pain starting at 35.  Extension was to 40 
degrees, bilateral lateral flexion was to 35 degrees, and 
bilateral rotation was to 70 degrees.  The examiner noted 
that there was additional limitation on account of pain, but 
he could not determine the additional limitation without 
resorting to mere speculation.  There was no evidence of 
intervertebral disc syndrome.  X-ray images of the cervical 
spine were normal.  VA treatment notes from 2005 show 
complaints of a stiff upper back.

As the veteran's claim was filed prior to the September 26, 
2003 amendments, for the time period from September 26, 2003 
to present, both the previous and current rating criteria for 
spinal disabilities are applicable.  As noted above, under 
the previous rating criteria, Diagnostic Code 5293 was only 
available for cases of intervertebral disc syndrome.  As the 
September 2005 VA examination report stated there was no 
evidence of intervertebral disc syndrome, the Board finds 
this Diagnostic Code inapplicable in the instant case.  As 
for former Diagnostic Code 5290, which rated cervical spine 
disability based on limitation to range of motion, a rating 
in excess of 20 percent was available only in cases of severe 
limitation of motion.  As the medical evidence of record 
shows flexion to 35 degrees (taking pain into account) and 
extension to 40 degrees and a combined range of motion of the 
cervical spine of 180 degrees, the Board finds there is no 
evidence of severe limitation of range of motion to warrant a 
rating in excess of 20 percent under the previous rating 
criteria found under Diagnostic Code 5290.  Turning to the 
current criteria for rating cervical spine disabilities, the 
Board notes that a rating in excess of 20 percent is only 
available when there is forward flexion of the cervical spine 
to 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  As the September 2005 VA fee-basis 
examination report shows flexion of 35 degrees, even when 
taking into account pain on motion, and no evidence of 
ankylosis, the Board finds a 30 percent disability rating is 
also not warranted under the revised rating criteria for 
cervical spine disabilities.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra and notes that the ranges of motion 
from the June 2003 and September 2005 VA fee-basis 
examination reports took into consideration increased pain, 
fatigue, weakness and incoordination on repetitive motion.  
The September 2005 examiner specifically noted that while 
there was additional limitation on account of pain, he could 
not determine the additional limitation without resorting to 
mere speculation.  As such, there is no objective medical 
evidence of a quantifiable increase in limitation of motion 
to warrant a higher disability rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.



Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Left Wrist

The Board notes at this point that the veteran has described 
his left wrist disability as osteoarthritis of the left 
wrist, which he claims was diagnosed in 1986.  Continuous 
service for 90 days or more during a period of war, or peace 
time service after December 31, 1946, and post- service 
development of certain chronic diseases, to include arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that current medical treatment records 
show complaints of left wrist pain and a diagnosis of left 
wrist sprain.  However, there is no evidence of any 
complaints or diagnosis of a left wrist injury or illness 
during active duty service.  There is also no objective 
medical evidence of a diagnosis of arthritis of the left 
wrist within one year of the veteran's discharge from active 
duty service.  Finally, there is no competent medical opinion 
etiologically relating the veteran's current left wrist 
complaints to his active duty service.  As such, the Board 
finds that entitlement to service connection for a left wrist 
disability is not warranted, on either a direct service 
connection or presumptive basis.

Frostbite

The veteran has applied for entitlement to service connection 
for frostbite of the feet, which he claims he incurred while 
serving on active duty in Germany.  However, the veteran's 
service medical records are void of reference to any cold 
injury of the feet or lower extremities.  The Board 
acknowledges the February 2002 letter from T.B., M.D., which 
states that the veteran's "medical records indicate cold 
weather exposure" and that "postoperatively, pedal 
circulation (of the veteran's feet) was diminished which drew 
attention to previous cold weather injury."  However, the 
Board finds this letter has little probative value as the 
author does not describe what records show a cold-weather 
injury and the Board cannot find any documents in the 
veteran's service medical records to corroborate a cold-
weather injury.  Additionally, the Board acknowledges the 
June 2003 VA fee-basis examination report which shows a 
diagnosis of frostbite.  However, the Board finds this 
diagnosis has little probative value as it appears to be 
based solely on the veteran's reported history, which is not 
corroborated by the veteran's service medical records.  The 
veteran reported to the examiner that he was treated in 
service for frostbite and "trenchfoot" with bedrest, 
antibiotics and bandages at a troop medical clinic, but there 
is no evidence in the veteran's service medical records of 
any such treatment.  The Board notes an April 2001 treatment 
record from service which addresses the veteran's foot 
complaints.  At that time, the veteran denied trauma, 
neurological deficits, numbness, or tingling.  As such, the 
Board finds there is no competent medical evidence showing 
any complaints or diagnosis of frostbite of the lower 
extremities during the veteran's active duty service.  
Therefore, entitlement to service connection for frostbite is 
not warranted.  



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for pes planus and plantar fasciitis of both feet is 
denied.

Entitlement to a compensable initial disability rating for 
onychomycosis of both feet with great toenail removal is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for the time period from May 1, 2002 to September 25, 
2003 and in excess of 20 percent for the time period from 
September 26, 2003 to present for cervical strain with disc 
desiccation and bulging at C5-6 (also claimed as upper back 
pain and myofascial pain and muscle spasm) is denied.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for frostbite is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


